Title: To Thomas Jefferson from Henry Lee, 23 June 1825
From: Lee, Henry
To: Jefferson, Thomas

SirWashington 23r June 1825I heartily rejoice that your health is restored, and congratulate the lovers of  your country and of learning, that your custom of visiting the university is renewed. There are three youths at the Columbian College in the suburbs of this city, whose parents have confided the direction of their studies and academical destiny to me, and as after a fair and patient experiment I am convinced that neither the learned nor polite languages, nor indeed the physical and progressive Sciences (such as chemistry & Geology) are likely to be punctuated more than skin deep here, I feel myself bound to advise their removal. A sentiment of veneration for my native state, as well as respect for the auspicious beginning of your University, at the same time inclines me to recommend that these youths be sent to Charlottesville. But first I beg leave to know upon your authority whether education is to be really profound and extensive—up to the level of the learned Institutions in France & Great Britain—at your Institution; especially as regards the important branch of philology, and those useful sciences which are increasing our small acquaintance with the earth & air. The  departments of learning, ancillary to these last are languages and mathematics, of which the latter is open in various admirable systems to any student who may be desirous to prosecute it, at all colleges. But this will not often be done, even if it  aught to be, where the importance of its application is not practically impressed upon the perception and the pride of students. I sincerely hope that your university will vindicate the dignity of learning and the genius of virginia—& that hereafter instead of having in each generation a set of pert & precocious common-lawyers to embroil us with pointless & endless discussions upon constitutions and courts, we may have Humboldts in science, and Masons in politics; men capable of elaborating our natural resources, and of giving to our citizens the full benefit of our political advantages.You will confer a favour on me by addressing a few lines to me on the subject of this letter, which will enable me to make preparations for the removal of the boys at the close of the present term here; which expires on the 14th of July next.I remain with perfect respect & veneration your very humble sertH. Lee